Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, there is no antecedent basis for “the scene comprehension engine” that is recited at lines 9-10, 12, 16-17.  It is not clear what this refers to.  Also, it is not clear if the language “allow the collectivization of data gathering from a multiplicity of sources as input to the scene comprehension engine” is claiming just the collection of the data from multiple sources, or if this is reciting that the data that has been received is being entered into the scene comprehension engine” as a functional step that the programming instructions provide for.  What does it mean to allow for the collectivization of data gathering as input to an engine?  Is this just data gathering or data gathering and inputting into an engine?  The boundaries that are imposed by this language on the claim is not clear and this renders the claim indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  For step 2A, the claim(s) recite(s) an abstract idea of crowdsourcing the analysis of videos and images so that people can provide feedback regarding the context and meaning of videos and images.
Using claim 2 as a representative example that is applicable to claim 1, the abstract idea is defined by the elements of:
(a) obtaining images and video from a multiplicity of sources, 
(b) gathering real world data from a multiplicity of sources, relevant to comprehension of the context and meaning contained within the images and video; 
(c) obtaining and utilizing image and video processing algorithms from an algorithm database; 
(d) analyzing the images and video to identify the context and meaning contained in the images and video; and  
15(e) allowing individuals and groups to review and correct the context and meaning generated for images and video
The above limitations are reciting a process by which users collaboratively provide input to correct the meaning and context that is represented in videos and/or images.  As is stated in the claim itself and in the specification, human beings can visually look at images or videos and extract meaning and context about the video or images.  This is a human activity, and the further recitation to using crowdsourcing to gather data from multiple sources is the act of users collaborating to create a product or service, and is something that is considered to represent a certain method of organizing human activities.  The claim recites steps of data gathering combined with analyzing videos/images and allowing users and groups to review and correct the context and meaning of the images and videos.  This is a social activity that is reciting the interactions between people to determine context and meaning of videos and images and falls into the category of being a certain method of organizing human activities.
The additional elements of claim 2 amount to:
utilizing image and video processing algorithms from an algorithm database;
using at least one machine learning algorithm, 
including at least a crowdsourcing portal; 
including at least a deep web 10extraction engine
The additional elements of claim 1 amount to the use of a processor(s) and memories with instructions, recitations to the use of “engines”, utilizing the image and video processing algorithms, and the use of machine learning, similar to that of claim 2. 
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to a link to a particular technological environment that is the use of computers and a tie to video and image processing algorithms and machine learning that is recited at a high level of generality.  The claimed image and video processing algorithms are recited at a high level of generality and is simply using a computer to process an image or video in an unclaimed manner.  The claimed utilization is not requiring any specific actions or any specific use of any specific type of image processing algorithm.  The use of machine learning is a link to using computers and machine learning in general and amounts to a mere instruction for one to use a computer and to use machine learning.  The recitation to the crowdsourcing portal and the web extraction engine are both taken as a further instruction for one to practice the invention using computers.  In totality, the additional elements when viewed with the claim as a whole are nothing more than a link to computer implementation (MPEP 2106.05(f)) and/or are a link to a particular technological environment (2106.05(h)) that does not provide for integration into a practical application at the 2nd prong.  The above comments are also applicable to claim 1 that recites similar additional elements.
directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than a link to computer implementation (MPEP 2106.05(f)) and/or are a link to a particular technological environment (2106.05(h))   The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagle Ruiz et al. (8234168) in view of examiner official notice of the fact that using crowdsourcing to provide feedback and correct the results of a machine learning algorithm is something that is well known in the art of machine learning.
For claims 1, 2, Ruiz discloses a computerized system and method for analyzing videos and/or images to determine the context and content (considered to satisfy the claimed “meaning”) of the video or image, see column 3, lines 16-23.   Images and context or content within the image/video.  Also see column 7, lines 14-27 where the collection and storing of the images is disclosed.  This requires a database as claimed for the storage of the images and videos.  The recitation to the crowdsourcing portal is noted but has been treated as a portal in a general sense because using the word “crowdsourcing” to define the portal does not impart any specific structure or capability to the claimed portal.  Obtaining images and/or videos in the manner disclosed by Ruiz is considered to satisfy the claimed collecting and storing step.  The gathering of real world data is satisfied by the disclosure in Ruiz to collecting data using a web crawler to collect data about images and videos, including image hash, digital publisher, image category, image metadata, etc. as is disclosed in column 7, lines 28-41.  This is disclosing real world data that is relevant to the context of the images or videos.  Ruiz teaches the use of image processing algorithms from a database, see column 7, line 64 to column 8, line 1, and column 10, lines 4-14.  Discloses is that the images can be processed by using a machine learning algorithm that is used to analyze the images to determine context and content.  This satisfies the claimed obtaining and utilizing of the image and video processing algorithms that also includes the use of a machine learning algorithm that is designed to identify the context and content found in the image/video.  In column 7, at line 66 to column 8, line 1, Ruiz discloses that the images are processed by using an image recognition algorithm and crowdsourcing protocols that can be applied to review and analyze the context/content “of the processed images”. This is considered to satisfy the claimed allowing of to review the context and meaning generated by the machine learning algorithms for the images and videos.  Ruiz teaches the use of crowdsourcing in conjunction with the analysis of the images, for example see column 10, lines 26-29.  The crowdsourcing network in Ruiz is found in figure 3 as element number 324.  Ruiz clearly recognizes the benefits of using the knowledge of the crowd to analyze and determine the context and content of images and/or videos.  Additionally, for claim 1, the various engines and recitations to the processors and memory is satisfied by the system of Ruiz as shown in figure 3 where the various engines and modules to the system are disclosed.  Also see column 13, line 63 to column 14, line 7 where it is disclosed that more than one computer/processor can be used to perform the functions of the various engines shown in figure 3.  This satisfies the claimed use of more than one processor with memory and instructions to perform the claimed functions.
Not disclosed by Ruiz is that the use of the crowdsourcing is to allow individuals and groups to also correct the context and meaning that was determined by the machine learning algorithm.  This limitation has been treated as being the use of crowdsourcing to evaluate the results of a machine learning algorithm to provide feedback to the algorithm so that it can be refined or retrained using more accurate data.  The examiner takes official notice of the fact that using crowdsourcing to provide feedback about the results of a machine learning algorithm is something that is well known in the art of machine learning.  For example, the examiner has cited numerous NPL documents that all show that it was known in the art to use the crowd to help review and correct machine learning algorithms.  The examiner has cited NPL documents at the end of the office action that are believed to support the taking of 
NPL reference “Crowdsourcing Evaluations of Classifier Interpretability” teaches that crowdsourcing is a nature method of evaluating the results of machine learning algorithms, especially for evaluations that are inherently subjective in nature.  
	NPL reference “Combining Machine Learning and Crowdsourcing for Better Understanding Commodity Reviews” teaches in the abstract that crowdsourcing can improve the accuracy of review analysis such that machine learning and crowdsourcing are used together to provide for more accurate analysis of data.
	On page 99 of NPL reference “On Quality Control and Machine Learning in Crowdsourcing”, it is disclosed that the use of machine learning and crowdsourcing is being used to allow systems to obtain more information that allows them to learn better.  Disclosed is a hybrid system that uses crowd workers to provide key judgements and interventions to supplement machine learning where automated predications may not be very accurate.
NPL reference “3 Advantages of using crowdsourcing in machine learning” discloses on pages 4-5 that use of crowdsourcing can help improve the accuracy of natural language processing techniques and teaches that the results of the machine learning algorithms is sent to humans for review and processing. 

Therefore, the examiner is taking the position that it is well known in the machine learning art to use crowdsourcing to allow users (individuals or groups of individuals) to review and correct the results of machine learning algorithms so that the algorithms can be made to work better and/or are more accurate.  This is the fact that the examiner is taking official notice of.  This fact is supported by the above art that is cited as evidence supporting the taking of official notice.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ruiz with the further ability to have the “crowd” correct and refine the results of the machine learning algorithms that are used to process the images and videos, so that the machine learning algorithms can be made more accurate.  This concept can be characterized as having a human being(s) review the results of a machine learning algorithm so that the algorithm can be provided with feedback to refine or retrain the machine learning algorithm to be more accurate.  This is something that is well known to those of ordinary skill in the art and would have yielded predictable results to provide to Ruiz, namely that the algorithms can be made better by harnessing the knowledge of the crowd through crowdsourcing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
rowdsourcing Evaluations of Classifier Interpretability” teaches that crowdsourcing is a nature method of evaluating the results of machine learning algorithms, especially for evaluations that are inherently subjective in nature.  
	NPL reference “Combining Machine Learning and Crowdsourcing for Better Understanding Commodity Reviews” teaches in the abstract that crowdsourcing can improve the accuracy of review analysis such that machine learning and crowdsourcing are used together to provide for more accurate analysis of data.
	On page 99 of NPL reference “On Quality Control and Machine Learning in Crowdsourcing”, it is disclosed that the use of machine learning and crowdsourcing is being used to allow systems to obtain more information that allows them to learn better.  Disclosed is a hybrid system that uses crowd workers to provide key judgements and interventions to supplement machine learning where automated predications may not be very accurate.
NPL reference “3 Advantages of using crowdsourcing in machine learning” discloses on pages 4-5 that use of crowdsourcing can help improve the accuracy of natural language processing techniques and teaches that the results of the machine learning algorithms is sent to humans for review and processing. 
Garera et al. (9390378) teaches that the results of a machine learning algorithm are sent to a human for processing of the results so that the algorithm can be retrained, see claim 12 specifically, also see paragraph 57.
The examiner is taking the position that it is well known in the machine learning art to use crowdsourcing to allow users (individuals or groups of individuals) to review and correct the results of machine learning algorithms, so that the algorithms can be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687